Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Application #16/881,132 filed on 05/22/2020 in which Claims 1-32 are presented for examination.

Status of Claims
Claims 1-32 are presented for examination, of which Claims 1-32 are subject to a Restriction Election.  Claims 1-23 have been elected by the applicant as a result of the Restriction Election requirement, of which Claims 1-4, 6-23 are allowable via Examiner’s Amendment, non-elected Claims 24-32 are canceled, Claim 5 is also canceled.  In addition, new Claims 33-39 are added which are also allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 05/22/2020
Applicant’s most recent claim set of 05/22/2020 is considered to be the latest claim set under consideration by the examiner.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: 	Embodiment 1, Specification Par 1016 Lines 1-20, Par 1017 Lines 1-16, associates with Claim(s) 1-23.
Species 2: 	Embodiment 2, Specification Par 1015 Lines 1-14, associates with Claim(s) 24-32.

The species are independent or distinct because each of the various disclosed species details a mutual exclusive characteristic of:
1.	An apparatus and a medium for receiving and processing a state proof reflecting a state of a distributed database from a computing device belonging to a set of computing devices that implement the distributed database.
 2.	A method for calculating an identifier for a distributed database using a first address book of the distributed database.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, and/or the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with the office of David Hopkins, Registration No. 59,307, on June 8, 2022, an election was made without traverse to prosecute the invention of Species 1: Claims 1-23.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with David Hopkins on June 8, 2022.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
An apparatus, comprising: 
	a memory of a compute device associated with a distributed database implemented by a plurality of compute devices via a network operatively coupled to the plurality of compute devices; and
	a processor operatively coupled to the memory, and configured to:
	receive, from a compute device from the plurality of compute devices, a state proof associated with a state of the distributed database, the state being associated with a Merkle tree, the state proof including: 
	data associated with the state, the data being stored as a leaf record of the Merkle tree, 
	a timestamp associated with the state, 
	a first identifier of the distributed database, and 
	a set of address books associated with the distributed database, each address book from the set of address books associated with a version of the distributed database during a time period different from a time period associated with the version of the distributed database associated with each remaining address book from the set of address books, the set of address books having a chronological order; and
	determine validity of the data at a time associated with the timestamp by:
	verifying that a Merkle path is valid for a sequence from a Merkle tree root to the leaf record;
	verifying that the first identifier of the distributed database is correct based on a second identifier of the distributed database stored in the memory,
	verifying that the data associated with the state has been digitally signed by a predetermined number of compute devices from the plurality of compute devices, and
	other than an initial address book from the set of address books, verifying that each address book from the set of address books is digitally signed by a predetermined number of compute devices from a set of compute devices associated with an immediately preceding address book in the chronological order and from the set of address books.


Claim 2: (Currently Amended)
The apparatus of claim 1, wherein the processor is configured to receive the state proof as part of the compute device associated with the distributed database reconnecting with the distributed database.


Claim 5: (Currently Canceled)


Claim 10: (Currently Amended)
The apparatus of claim 1, wherein: 
each address book from the set of address books is a set of public keys, each public key from the set of public keys being associated with an amount of stake, 
for each address book from the set of address books, each public key from the set of public keys associated with that address book is associated with a compute device from a plurality of compute devices that implements the version of the distributed database during the time period associated with that address book.


Claim 17: (Currently Amended)
A non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to:
	receive, from a compute device from a plurality of compute devices that implements a distributed database via a network, a state proof associated with a state of the distributed database, the state proof including: 
	a timestamp associated with the state,
	a first identifier of the distributed database,
	data stored as a set of leaf records of a Merkle tree of the state, 
	a Merkle path associated with the data, and
	a set of address books associated with the distributed database, each address book from the set of address books associated with a version of the distributed database during a time period different from a time period associated with the version of the distributed database associated with each remaining address book from the set of address books, the set of address books having a chronological order; and
	determine validity of the data at a time associated with the timestamp by:
	verifying the Merkle path as valid for a sequence from a root of the Merkle tree to a leaf record from the set of leaf records, 
	verifying that the first identifier of the distributed database is correct based on a second identifier of the distributed database stored in a memory,
	verifying that the data associated with the state has been digitally signed by a predetermined number of compute devices from the plurality of compute devices, and
	other than an initial address book from the set of address books, verifying that each address book from the set of address books is digitally signed by a predetermined number of compute devices from a set of compute devices associated with an immediately preceding address book in the chronological order and from the set of address books.


Claim 18: (Currently Amended)
The non-transitory processor-readable medium of claim 17, wherein the code to cause the processor to receive includes code to cause the processor to receive the state proof in response to a request to verify the data 


Claim 20: (Currently Amended)
The non-transitory processor-readable medium of claim 17, wherein the verifying that the data associated with the state has been digitally signed includes ing that the [[a]] predetermined number of compute devices from the plurality of compute devices have digitally signed the root of the Merkle tree.


Claim 22: (Currently Amended)
The non-transitory processor-readable medium of claim 17, wherein the verifying that the data associated with the state has been digitally signed includes ing that a hash value of the data has been digitally signed by the [[a]] predetermined number of compute devices from the plurality of compute devices.


Claims 24-32: (Currently Canceled)


Claim 33: (Currently New)
A method, comprising:
	receiving, from a compute device from a plurality of compute devices that implements a distributed database via a network, a state proof associated with a state of the distributed database, the state proof including: 
	a timestamp associated with the state,
	a first identifier of the distributed database,
	data stored as a set of leaf records of a Merkle tree of the state, 
	a Merkle path associated with the data, and
	a set of address books associated with the distributed database, each address book from the set of address books associated with a version of the distributed database during a time period different from a time period associated with the version of the distributed database associated with each remaining address book from the set of address books, the set of address books having a chronological order; and
	determining validity of the data at a time associated with the timestamp by:
	verifying the Merkle path as valid for a sequence from a root of the Merkle tree to a leaf record from the set of leaf records, 
	verifying that the first identifier of the distributed database is correct based on a second identifier of the distributed database stored in a memory,
	verifying that the data associated with the state has been digitally signed by a predetermined number of compute devices from the plurality of compute devices, and
	other than an initial address book from the set of address books, verifying that each address book from the set of address books is digitally signed by a predetermined number of compute devices from a set of compute devices associated with an immediately preceding address book in the chronological order and from the set of address books.


Claim 34: (Currently New)
The method of claim 33, wherein the receiving includes receiving the state proof in response to a request to verify the data.


Claim 35: (Currently New)
The method of claim 33, further comprising:
disregarding the data in response to determining that the data is invalid.


Claim 36: (Currently New)
The method of claim 33, wherein the verifying that the data associated with the state has been digitally signed includes verifying that the predetermined number of compute devices from the plurality of compute devices have digitally signed the root of the Merkle tree.


Claim 37: (Currently New)
The method of claim 33, wherein the verifying the Merkle path includes using a set of hash values associated with a set of sibling nodes of each node on a sequence from the leaf record to the root of the Merkle tree.


Claim 38: (Currently New)
The method of claim 33, wherein the verifying that the data associated with the state has been digitally signed includes verifying that a hash value of the data has been digitally signed by the predetermined number of compute devices from the plurality of compute devices.


Claim 39: (Currently New)
The method of claim 33, wherein the predetermined number of compute devices from the set of compute devices is based on a stake associated with each compute device from the set of compute devices.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-23, 33-39 are considered allowable.

The instant invention is directed to an apparatus and a medium for generating and verifying cryptographic proofs utilized in securing the identity and authenticity of database records.

The closest prior art, as recited, Prabhakar et al. US Patent Application Publication No. 2012/0209822 and Arasu et al. US Patent Application Publication No. 2018/0006820, are also generally directed to various aspects of utilizing proofs in securing the identity and authenticity of database records.  However, Prabhakar et al. or Arasu et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 17, 33.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claims 1, 17, 33:
although the combination of Prabhakar et al. and Arasu et al. teaches the utilization of proofs in securing the identity and authenticity of database records, Prabhakar et al. or Arasu et al. fails to teach receiving a state proof reflecting the state of a distributed database with the state proof including a timestamp of the state, an identifier of the distributed database, data stored as a set of Merkle leaf records as part of a Merkle tree reflecting the state, a Merkle path pointing to the data, multiple address books belonging to the distributed database, with each address book tied to a version of the distributed database during a time period different from a time period of the time period of the version of the distributed database tied to each additional address book of the multiple address books, with each of the address books appearing in a chronological order, establishing the validity of the data at the time of its related time stamp by verifying the Merkle path as valid for a sequence from a root of the Merkle tree to a leaf record from the set of leaf records, verifying that the identifier of the distributed database is correct based on another identifier of the distributed database stored in a memory, verifying that the data tied to a state has been digitally signed by a predetermined number of computing devices from a multiple number of computing devices, and other than an initial address book from the multiple address books, verifying that each address book from the multiple address books is digitally signed by a predetermined number of computing devices from a multiple number of computing devices linked with an immediately preceding address book in the chronological order of the multiple address books.
When combined with the additional limitations found in Claims 1, 17, 33.

Therefore Claims 1-4, 6-23, 33-39 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gentry et al - US_20090158413: Gentry et al teaches verification utilizing digital signatures and hash trees.
Natarajan et al - US_20200073758: Natarajan et al teaches verification of a database’s state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498